DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1130, Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 2-7 are objected to because of the following informalities:  In the preamble of each claim at Line 1, the word --coupler-- should be added after the word “instrument”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “includes”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: In Line 2, the word --tool-- should be added after the word “positioning”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: In Line 1, the word “translating” should be deleted. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: In Line 2, the word “a” should be replaced with the word --the--. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: In Line 6, the words “to intersect” should be replaced with the words --and intersecting--. Appropriate correction is required.
Claims 19-20 are objected to because of the following informalities:  In the preamble of each claim at Line 1, the word --adapter-- should be added after the word “instrument”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2 & 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 at Lines 1-2 recites the limitation “wherein edges of the slot receive a cooperative retention structure of the implant positioning tool insertable into the guide” which renders the claim indefinite as the Applicant is required to clarify to what the claim is intended to be drawn to, i.e., either the subcombination of the instrument coupler as recited in the preamble, or the combination of the instrument coupler and the implant positioning tool. The Applicant sets forth the combination of the instrument coupler and the implant positioning tool in Lines 1-2 of Claim 2 by stating that “edges of the slot receive a cooperative retention structure of the implant positioning tool”, which is inconsistent with the preamble that sets forth the subcombination of the instrument coupler alone. Applicant is required to make the language of the claims consistent with the intent of the claims. It should also be noted that in considering the claims on the merits, the Examiner will consider the claims as drawn to the subcombination of the instrument coupler as recited in the preamble, where the implant positioning tool is only functionally recited.
Claim 7 at Line 2 recites the limitation “the instrument” in two instances. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, each instance of the limitation is being interpreted as “the implant positioning tool”. Appropriate correction is required. 
Claim 8 at Lines 7-8 recites the limitation “locking a position of the instrument coupler, the end effector coupler, and the surgical arm when the trial positioning tool is in the desired location;” which renders the claim indefinite as it is unclear if the limitation is reciting an additional step of locating the trial positioning tool in the desired location, or if the limitation is intending to recite “when the trial implant is in the desired location”, since Lines 5-6 previously recite “to position a trial implant of the trial positioning tool in a desired location;”. For purposes of examination, the limitation is being interpreted as “locking a position of the instrument coupler, the end effector coupler, and the surgical arm when the trail implant of the trial positioning tool is in the desired location.” Appropriate correction is required. 
Claim 12 at Line 3 recites the limitation “to position the implant in the desired located” which renders the claim indefinite as it is unclear which implant is being recited since Claim 8 previously recites both “a tria l implant” and “a prosthetic implant”. For purposes of examination, the limitation is being interpreted as “the trial implant”. Appropriate correction is required.
Claim 13 at Line 2 recites the limitation “releasing the implant from the implant positioning tool” which renders the claim indefinite as it is unclear which implant is being recited since Claim 8 previously recites both “a trial implant” and “a prosthetic implant”. For purposes of examination, the limitation is being interpreted as “the trial implant”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowling et al. (US PG Pub No. 2019/0231446).
Regarding Claim 1, Bowling et al. discloses an instrument coupler (104, Figs. 1-9N, Paragraphs [0081-0144]) receivable in an end effector coupler (38) of a surgical arm (36) (Paragraph [0115], Fig. 1), the instrument coupler comprising: a stem (90, Fig. 3) including a proximal portion (right hand side of 90 when viewed in Fig. 3) couplable to the end effector coupler (Paragraph [0115]); a neck (92, Fig. 3) secured to the stem and extending distally therefrom (via brace 128, Fig. 3); a guide (100, Fig. 3) secured to the neck (Fig. 3) and configured to receive an implant positioning tool (impactor assembly 102, Paragraphs [0107-0108 & 0116]), the guide comprising an elongate body (formed by fingers 136, Fig. 8A) defining a central axis (axis A2 of 100, Fig. 6, Paragraph [0103]), and defining a bore (channel 94, Fig. 3) extending along the central axis (Figs. 5-6), the guide defining a slot (opening 96, Fig. 3) extending through the guide and intersecting the bore (Fig. 5B).
Regarding Claim 2 as best understood, Bowling et al. discloses wherein edges of the slot (138, Fig. 5B, 8A) are capable of receiving a cooperative retention structure (flange 112, Fig. 4, Paragraph [0110]) of the implant positioning tool insertable into the guide, the cooperative retention structure disposed along an elongated portion of the implant positioning tool (Fig. 5A).
Regarding Claim 3, Bowling et al. discloses wherein the guide includes a proximal end (upper edge 98, Fig. 3) configured to impact a collar (88) of the implant positioning tool (Fig. 5A) to limit translation of the implant positioning tool with respect to the guide (Paragraph [0107]).
Regarding Claim 4, Bowling et al. discloses wherein the slot extends along an entirety of a length of the guide (Figs. 3, 5B & 8A).
Regarding Claim 5, Bowling et al. discloses wherein the neck and the stem are substantially coaxial (Fig. 3, Paragraph [0115]) and wherein the central axis is substantially perpendicular to the neck and the stem (Figs. 5B & 8A).
Regarding Claim 6, Bowling et al. discloses wherein the bore of the guide is substantially cylindrical (Figs. 5B, 6 & 8A).
Regarding Claim 7 as best understood, Bowling et al. discloses wherein the bore of the guide includes a flat (trigger 154, Figs. 5B, 6, 7) configured to engage a tool flat (flange 112) of the implant positioning tool to orient the implant positioning tool with respect to the guide, the stem, and the end effector coupler (Paragraph [0128]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US PG Pub No. 2019/0274777).
Regarding Claim 18, Garcia et al. discloses an instrument adapter (1500, Figs. 15A-B, 16A-C, Paragraphs [0194-0208]) capable of being secured to an instrument and an end effector coupler of a surgical arm (Paragraph [0193]. 1500 is fully and structurally capable of being secured to both as recited in the functional language above.), the instrument adapter comprising: a pin (1508) capable of being inserted into a coupler securable to the end effector coupler (1508 is fully and structurally capable of being inserted into a coupler as recited in the functional language above.); a body (1524, 1516, 1504, 1506, Fig. 15B & 16B) secured to the pin and capable of receiving an implant positioning tool (Paragraph [0204]. 1520 and 1522 are fully and structurally capable of receiving an implant positioning tool as recited in the functional language above.), the body defining a bore (through bore formed between and by 1522/1529 when 1504 and 1506 are clamped together as seen in Figs. 15A &16B) extending along a central axis of the body (the through bore formed between and by slots 1522/1529 is centered with respect to and arranged about a central longitudinal axis running through 1504/1506, Fig. 15A) and defining a slot (upper and lower slots 1522 & 1529 in 1506 & 1504) extending through the body to intersect the bore (Figs. 15A-B), the slot configured to receive the implant positioning tool through the slot and into the bore (Paragraph [0204]); and a lock ring (1540, Fig. 16B) supported by the body and rotatable between a locked and an unlocked position such that the implant positioning tool is capable of being received through the slot (Paragraphs [0204-0207]) when the lock ring is in the unlocked positioned (bores of 1522/1529 are discontinuous and 1506 & 1504 are separated, not clamped as seen in Fig. 15B) and such that the implant positioning tool is prevented from moving through the slot when the lock ring is in the locked position (bores of 1522/1529 are continuous and 1506 & 1504 are clamped, as seen in Fig. 15A).
Regarding Claim 19, Garcia et al. discloses wherein the slot extends along an entirety of a length of the guide (the slots 1522 & 1529 extend continuously from one side of the 1506 & 1504 to the other, wherein the length of the slots themselves are measured as one particular length out of other lengths of the guide, Fig. 15B).
Regarding Claim 20, Garcia et al. discloses wherein the central axis is substantially perpendicular to a stem of the coupler (It is noted that the coupler and associated recited stem are only functionally claimed, and the central longitudinal axis running through 1504/1506 is fully capable of being positioned perpendicularly to a stem of a coupler securable to 1508.).

Allowable Subject Matter
Claims 8-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  Claims 8-17 have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest a method as claimed. The instrument coupler of Bowling is used in conjunction with a surgical robot to insert an acetabular hip prosthesis during a hip replacement procedure within a patient, and although Bowling discloses that the subject matter can be applicable to other joints in a patients body such as a spine, the steps of inserting and securing a trial prosthesis prior to securing a prosthetic implant are not disclosed. Furthermore, the instrument coupler of Garcia is used in conjunction with a surgical robot to insert, adjust, and maintain a variety of instruments in a surgical site during a surgical procedure, but Garcia does not disclose the type of procedure or the location within the patient, and the steps of inserting and securing a trial prosthesis prior to securing a prosthetic implant are not disclosed. No reasonable combination of references found could have been used to reject the claims without destroying the respective invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775